EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Pahnke on 03/08/2022 and on 03/21/2022.
The application has been amended as follows: 
29. (Canceled)
28. (Currently Amended) The welding torch of claim 1
The cancellation of claim 29 obviates the previously indicated grounds of rejection of the same.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6, 8, 17, 18, 20, 23, and 25-28 are allowable over the prior art of record. Specifically, the prior art or record does not teach, suggest, or otherwise disclose the use of a sealed vacuum region that is defined by “the electrical conductor, the outer material layer, a first braze of coupling the electrical conductor and a braze ring at the torch head, a second braze coupling the outer material layer and the braze ring at the torch head, and a third braze between the outer material layer and the base adapter,” as required by independent claims 1 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761